Citation Nr: 0702945	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  06-07 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Indianapolis, Indiana


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a May 
1986 rating decision that denied service connection for post-
traumatic stress disorder (PTSD).



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1970 to September 1973.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2004 rating decision by the Appeals Management Center (AMC) 
in Washington, D.C.  In March 2006, a Travel Board hearing 
was held before the undersigned; a transcript of this hearing 
is of record.  This case in now under the jurisdiction of the 
Indianapolis RO.


FINDINGS OF FACT

In September 2006, the RO received a statement from the 
veteran in which he withdrew his appeal seeking CUE in a May 
1986 rating decision that denied service connection for PTSD; 
there is no question of law or fact remaining before the 
Board in that matter.


CONCLUSION OF LAW

The veteran having withdrawn his Substantive Appeal as to the 
claim seeking CUE in a May 1986 rating decision that denied 
service connection for PTSD, the Board has no further 
jurisdiction in the matter. 38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the veteran's expression of intent to withdraw his 
appeal seeking CUE in a May 1986 rating decision that denied 
service connection for PTSD, discussion of the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on such claim 
is not necessary.

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 
C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.

In September 2006 the RO received the veteran's request to 
withdraw the appeal seeking to establish there was CUE in a 
May 1986 rating decision that denied service connection for 
PTSD.  As there remains no allegation of error of fact or law 
for appellate consideration in the matter, the Board has no 
further jurisdiction to address the matter, and the appeal 
must be dismissed without prejudice.


ORDER

The appeal seeking to establish there was CUE in a May 1986 
rating decision that denied service connection for PTSD, is 
dismissed.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


